Citation Nr: 1525034	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. A.
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 has been raised by the record in the January 2015 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran died from the immediate cause of sepsis syndrome, due to gangrene of the foot.

2. At the time of his death, the Veteran was in receipt of service connection for limitation of motion in the left ankle with atrophy of the left lower leg with osteoarthritis, degenerative disc disease of the lumbosacral spine, limited extension of the left knee, degenerative joint disease of the right knee, radiculopathy of the right hip, and radiculopathy of the left hip.

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, and a service-connected disability was not etiologically related to the cause of the Veteran's death.

4. At the time of his death, a total disability rating due to individual unemployability (TDIU) had been in effect since June 30, 2008, less than 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for cause of death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

2. There is no legal entitlement to DIC under the provisions of Section 1318, Title 38, of the United States Code. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of  a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2014).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. 2009). The notice should include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. at 352-353.

A letter dated December 2011 satisfied VA's duty to notify provisions under the VCAA and Hupp. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter advised the Appellant what information and evidence was needed to substantiate her claim for the cause of the Veteran's death. The letter specifically advised her that she must either show that a contributory cause of the Veteran's death was due to injury or disease that began during service or that an already service-connected disability(ies) caused or contributed to his death. This letter also informed Appellant about what information and evidence must be submitted by her, including enough information for the RO to request records from any identified sources. In particular, this letter advised the Appellant of what disorders were service connected at the time of the Veteran's death. The letter also explained what evidence and information was required to substantiate a claim based on a condition not yet service connected. 

The RO has taken appropriate action to comply with the duty to assist the Appellant by offering to obtain medical records; the Veteran's service treatment records were already associated with the claims file. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002). Medical opinions were also sought in January 2012 and March 2013 as to the etiology of the Veteran's death.

The record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence she should submit to substantiate her claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

Service connection for cause of death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102.

At the time of the Veteran's death in June 2011 service connection was in effect for limitation of motion in the left ankle with atrophy of the left lower leg with osteoarthritis, degenerative disc disease of the lumbosacral spine, limited extension of the left knee, degenerative joint disease of the right knee, radiculopathy of the right hip, and radiculopathy of the left hip. 

The Veteran's death certificate lists sepsis syndrome as the immediate cause of death and gangrene of the foot as an underlying cause of death. The March 2013 VA medical examiner noted the Veteran's service connected left ankle with atrophy and cellulitis but also noted that the cellulitis healed and the Veteran did not continue to have this infection throughout his life. The medical opinion noted that in November 2010 the Veteran developed renal and heart failure. The Veteran also developed significant peripheral vascular disease, which led to gangrene of the left foot, which turned into sepsis, eventually causing the Veteran's death. 

The examiner opined that the Veteran's death was not secondary to his service-connected left foot disability or the reappearance of cellulitis. The examiner opined that the Veteran's death was due to gangrene of the left foot due to renal and heart failure and significant peripheral vascular disease that occurred in November 2010. There is no competent medical opinion that contradicts these findings. 

The January 2015 Appellant's Brief criticizes flaws in the January 2012 VA medical opinion but does not address the March 2013 VA medical opinion. The issues that the Appellant's Brief criticizes from the January 2012 VA medical opinion were addressed in the March 2013 VA medical opinion. The March 2013 VA medical opinion specifically discusses why the gangrene and sepsis would not be associated with the service connected left leg atrophy. The examiner explained that during military service, the Veteran developed cellulitis and received antibiotics and surgery. However, the Veteran did not continue to have this infection throughout his military service or his life. His condition improved, and he had no cellulitis for many years. In November 2010 the Veteran developed the renal and heart failure and significant peripheral vascular disease that lead to the gangrene and sepsis that caused his death.

In Appellant's Form 9, she argues that due to the Veteran's dialysis for end-stage renal failure there was an infection in his blood that caused the gangrene in his left foot, which was service connected, that then developed into sepsis which ultimately caused his death. The argument reflects the appellant's misunderstanding of service connection. 

Service connection was in effect for limitation of motion in the left ankle with atrophy of the left lower leg with osteoarthritis. The finding of service connection does not equate to a blanket finding that any abnormality, disease or other disorder of the lower extremity is per force related to the service-connected disorder. 

The essential question is one requiring medical expertise as to causality. There is no competent evidence that the Veteran's service-connected left foot and lower leg disorders caused or contributed substantially or materially to the Veteran's cause of death. A medically untrained layperson such as the Appellant is competent to report symptoms and observations. However, she is not competent to make a complicated medical nexus opinion such as a connection between the Veteran's service connected left leg disabilities and sepsis.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

The Appellant's contention has been fully investigated as in Jandreau.  As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC

A surviving spouse may establish entitlement to DIC benefits where it is shown that a Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22(a) (2014).

When the Veteran died in June 2011, service connection was in effect for limitation of motion in the left ankle with atrophy of the left lower leg with osteoarthritis, degenerative disc disease of the lumbosacral spine, limited extension of the left knee, degenerative joint disease of the right knee, radiculopathy of the right hip, and radiculopathy of the left hip. A total disability rating based on individual unemployability was awarded, effective June 30, 2008. The Veteran was considered totally disabled for 3 years preceding his death, which is less than the 10 year statutory requirement for benefits under U.S.C.A. § 1318 for veterans considered totally disabled, who were not rated so upon separation from service. No allegations have been made regarding CUE in prior rating decisions. Therefore, as the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met, the Appellant's claim must be denied.
ORDER

Service connection for cause of death is denied.

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


